Case 1:20-cv-20611-RNS Document 26 Entered on FLSD Docket 12/29/2020 Page 1 of 5




                            United States District Court
                                      for the
                            Southern District of Florida

   Derya Kara, Plaintiff,                )
                                         )
   v.                                    )
                                         ) Civil Action No. 20-20611-Civ-Scola
   United States Citizenship and         )
   Immigration Services, Defendant.      )
                                  Omnibus Order
         This matter is before the Court upon the Defendant, the United States
  Citizenship and Immigration Services’ (“USCIS”), and Plaintiff Derya Kara’s
  respective cross-motions for summary judgment on the issue of whether
  USCIS’s denial of Kara’s visa petition for failure to trace her investment funds
  to a lawful source was arbitrary and capricious. (Def.’s Mot., ECF No. 20; Pl.’s
  Mot., ECF No. 19.) In its motion, USCIS argues that Kara did not meet her
  burden to show by a preponderance of evidence that her capital, which was
  used in connection with an I-526 visa petition, was lawfully obtained. Kara,
  however, maintains that she satisfied her burden of production by providing
  USCIS with tax records that purportedly establish her funds were lawfully
  obtained. Kara argues she is therefore entitled to summary judgment because
  USCIS has not met its burden of proving the funds were not lawfully obtained.
  The motions are fully briefed and ripe for the Court’s review. For the reasons
  set forth below, the Court denies Kara’s motion for summary judgment (ECF
  No. 19) and grants USCIS’s motion for summary judgment (ECF No. 20).
  I.    Background
         On March 9, 2015, Kara filed an I-526 petition for classification as an
  EB-5 alien entrepreneur with USCIS. (Def.’s Mot. at 6.) To qualify for an EB-
  5 visa, an individual must invest at least $1,000,000 of capital into a new
  commercial enterprise in the United States and that investment must create at
  least ten full-time jobs for U.S. workers. Alternatively, an applicant may qualify
  by investing $500,000 in a project in a targeted employment area. 8 U.S.C. §
  1153(b)(5)(B). Once the individual makes the required capital investment, she
  may submit an I-526 petition to USCIS to gain status as a legal U.S. resident
  on a conditional basis for two years. 8 C.F.R. § 204.6(a). Kara met the
  threshold eligibility requirements with her investment of $620,000 for the
  purpose of operating a small shopping mall in a targeted employment area in
  Miami, Florida.
Case 1:20-cv-20611-RNS Document 26 Entered on FLSD Docket 12/29/2020 Page 2 of 5




         In her petition, Kara stated that the total amount of her initial
  investment was $620,000 in a new business called Lexor Miami, Inc., which
  specializes in retail sales of watches, sunglasses, and perfume. (Def.’s Mot. at
  6.) The $620,000 came from Kara’s personal bank account. (Id.) Of that
  $620,000, $480,000 was derived from Kara’s other business, Optimystick
  Eyewear, Inc., and another $140,000 was already in her personal bank
  account. (Id.) The issue in this case relates to the $480,000 that derived from
  Optimystick. Specifically, the parties dispute whether that $480,000 can count
  towards the EB-5’s $500,000 minimum because, according to the USCIS, there
  was no direct explanation in the petition as to the origin of the $480,000 except
  that it derived from Optimystick. (Id.) In support of the petition, Kara submitted
  Optimystick’s 2011-2013 income tax returns, Optimystick’s bank statement
  showing the $480,000 transfer to Kara’s personal account, and portions of
  Optimystick’s state tax returns. (Id. at 6–7.) However, Kara did not disclose that
  Optimystick was the subject of a federal seizure of funds that were suspected
  to have originated from narcotics trafficking. (Id. at 7.)
         On August 25, 2016, USCIS sent Kara a notice of intent to deny (“NOID”)
  informing her that it intended to deny the petition because (1) Kara did not
  disclose that funds “associated with Optimystick Eyewear, Inc. were seized”
  and (2) in a settlement agreement “petitioner accepted a settlement payment
  while forfeiting the remaining funds to the United States.” (Id.) In response to
  the NOID, Kara sent USCIS a signed affidavit, the settlement agreement
  pertaining to the seized funds, an affidavit from the company’s certified public
  accountant, and Optimystick balance sheets and company tax documents from
  2010 to 2013. (Id.) Kara also submitted an article on the black peso money
  laundering system, an illegal scheme by which drug money profits are
  laundered by international trade and blocked currency accounts.
         On December 20, 2019, USCIS denied Kara’s I-526 petition. (Id. at 8.)
  The denial letter explained that the denial was based on the federal seizure of
  funds tied to the illegal narcotics trade and the commingling of those funds in
  the account that Kara used to make her capital contribution. (Id.)
  II.   Legal Standards
        A. Summary Judgment Standard

        Under Federal Rule of Civil Procedure 56, “summary judgment is
  appropriate where there ‘is no genuine issue as to any material fact’ and the
  moving party is ‘entitled to a judgment as a matter of law.’” See Alabama v.
  North Carolina, 130 S. Ct. 2295, 2308 (2010) (quoting Fed. R. Civ. P. 56(a)).
  Here, as the parties agree, the material facts are not in dispute and the Court’s
Case 1:20-cv-20611-RNS Document 26 Entered on FLSD Docket 12/29/2020 Page 3 of 5




  review is limited to the administrative record before the agency. Thus, this
  case is suited for summary disposition under Rule 56. See Mahon v. U.S. Dep’t
  of Agric., 485 F.3d 1247, 1253 (11th Cir. 2007) (“Summary Judgment is
  particularly appropriate in cases in which a district court is asked to review a
  decision rendered by a federal administrative agency.”); Florida Fruit & Veg.
  Ass’n v. Brock, 771 F.2d 1455, 1459 (11th Cir. 1985) (“The summary judgment
  procedure is particularly appropriate in cases in which the court is asked to
  review . . . a decision of a federal administrative agency,” especially where “the
  court considers the record that was before the agency”); see also Occidental
  Eng’g Co. v. INS, 753 F.2d 766, 769 (9th Cir. 1985) (“summary judgment is an
  appropriate mechanism” for the district court “to determine whether or not as a
  matter of law the evidence in the administrative record permitted the agency to
  make the decision it did”).
        B. APA Standard of Review
         When reviewing agency action under the Administrative Procedure Act
  (“APA”), the district court must determine whether the agency’s decision was
  arbitrary, capricious, or an abuse of discretion. See Mathews v. USCIS, 458 F.
  App’x 831, 833 (11th Cir. 2012). This standard “provides the reviewing court
  with very limited discretion to reverse an agency decision, and is exceedingly
  deferential,” especially “in the field of immigration.” See id. (citations omitted).
  The relevant inquiry is “whether an agency’s decision was based on
  consideration of the relevant factors and whether there has been a clear error
  of judgment.” See Mahon, 485 F.3d at 1253 (citation omitted).
         Review is limited to the material before the agency – that is, the
  administrative record. See Preserve Endangered Areas of Cobb’s History, Inc. v.
  U.S. Army Corps of Eng’rs, 87 F.3d 1242, 1246 (11th Cir. 1996). “[A] court does
  not consider any evidence that was not in the record before the agency at the
  time that it made the decision or promulgated the regulation,” see United
  States v. Guthrie, 50 F.3d 936, 944 (11th Cir. 1995), because “the focal point
  for judicial review should be the administrative record already in existence, not
  some new record made initially in the reviewing court,” see Florida Power &
  Light Co. v. Lorion, 470 U.S. 729, 743 (1985). In making its decision, “[t]he
  agency is not required to discuss every piece of evidence, so long as it gives
  reasoned consideration to the evidence submitted.” Xunbing Liu v. U.S. Attorney
  Gen., 440 F. App’x 718, 719 (11th Cir. 2011).
         The Eleventh Circuit has held that “an agency fails to give reasoned
  consideration to the record evidence when it misstates the contents of the
  record, fails to adequately explain any illogical conclusions, or provides
  justifications for its decision which are unreasonable or do not respond to any
Case 1:20-cv-20611-RNS Document 26 Entered on FLSD Docket 12/29/2020 Page 4 of 5




  arguments in the record.” See id. “If the record before the agency does not
  support the agency action, if the agency has not considered all relevant factors,
  or if the reviewing court simply cannot evaluate the challenged agency action
  on the basis of the record before it, the proper course, except in rare
  circumstances, is to remand to the agency for additional investigation or
  explanation.” Lorion, 470 U.S. at 744.
          To prevail on summary judgment, where the agency denies the visa
  petition on multiple grounds, it need only show that one of the grounds was
  sufficient to deny the petition. See Z-Noorani, Inc. v. Richardson, 950 F. Supp.
  2d 1330, 1337 (N.D. Ga. 2013) (citations omitted). For the plaintiff to succeed,
  he “must establish that each of these bases was arbitrary, capricious, an abuse
  of discretion or otherwise not in accordance with the law.” Id.
  III.   Analysis
         The question before the Court on the parties’ cross-motions for summary
  judgment is whether USCIS’s denial of Kara’s visa petition was arbitrary and
  capricious. USCIS maintains Kara did not meet her burden to show by a
  preponderance of evidence that her capital was lawfully obtained. (Def.’s Mot.
  at 6.) In response, Kara contends that by submitting tax records, she has met
  her burden of production and the burden shifts back to the government to
  prove that the funds were not lawfully obtained. (Pl.’s Mot. at 5.) Based on the
  record and the applicable law, the Court finds USCIS’s decision to deny Kara’s
  petition is not arbitrary or capricious.
         As an initial matter, Kara is not entitled to summary judgment because
  she failed to meet her burden of showing that all of the money she used to
  make her investment was lawfully sourced. Kara argues that USCIS primarily
  focused on tainted investment funds and failed to consider that the portion of
  purportedly non-tainted funds could have been enough to meet the investment
  requirement. (Pl.’s Mot. at 5.) However, as USCIS points out, there are no
  statutory or regulatory authorities that indicate in situations where tainted
  funds are commingled, USCIS must only consider the untainted funds. (Def.’s
  Mot. at 1.) Indeed, USCIS reached its decision based on the record, which
  lacked documentation tracing Kara’s funds to a lawful source. See
  Sadeghzadeh v. USCIS, 322 F. Supp. 3d 12, 18 (D.D.C. 2018) (holding “under
  governing regulations and precedent, an applicant must document the
  complete path of her investment funds.”). Therefore, Kara has not met her
  burden of showing that USCIS engaged in arbitrary and capricious decision-
  making. The “complete path” of her investment funds was not shown to be
  wholly devoid of illicit narcotics trafficking proceeds.
Case 1:20-cv-20611-RNS Document 26 Entered on FLSD Docket 12/29/2020 Page 5 of 5




           USCIS did not abuse its discretion by denying Kara’s visa petition. As
  USCIS notes, the burden is on the petitioner to show the funds were not
  obtained directly or indirectly through unlawful means. See 8 C.F.R. § 204.6(e),
  (j)(3). In both her original submission and her response to USCIS’s notice of
  intent to deny, Kara failed to address the federal seizure of funds tied to the
  illegal narcotics trade and the commingling of those funds in the same account
  that she used to make her capital contribution. (Def.’s Mot. at 8.) Kara also did
  not provide any additional documentation that the funds did in fact originate
  from a lawful source. Instead, Kara only supplied an affidavit denying
  knowledge of unlawful transactions tied to the funds, an article on the black
  peso money laundering system, an affidavit from the company’s certified public
  accountant, sales reports from Optimystick, and a settlement agreement
  regarding the seized funds and tax records. (Pl.’s Mot. at 4.) As USCIS notes, in
  mandating that funds cannot be directly or indirectly obtained through
  unlawful means, “the regulatory focus is on the unlawful nature of the source
  of the funds, not the intentions, culpability, or mens rea of the investor.” (Def.’s
  Mot. at 12–13; 8 C.F.R. § 204.6(e)). None of the documents Kara provides
  individually or collectively trace her investment funds to a lawful source,
  irrespective of her knowledge of their source.
           USCIS’s decision to deny Kara’s petition was based on her failure to
  make an adequate record of legitimate funds. Indeed, USCIS was never given
  the opportunity to evaluate whether Kara’s funds originated from a lawful
  source because Kara did not meet her burden of production by providing the
  necessary documentation showing that the commingled funds were all derived
  from lawful sources. (Def.’s Mot. at 16.) Accordingly, the Court finds that
  USCIS’s denial based on Kara’s failure to trace her investment funds to a
  lawful source was not arbitrary or capricious.
  IV.   Conclusion
        Based on the reasons set forth above, the Court denies Kara’s motion for
  summary judgment (ECF No. 19) and grants USCIS’s motion for summary
  judgment (ECF No. 20). USCIS’s determination is affirmed. The Clerk of the
  Court is directed to close this case. Any pending motions are denied as moot.
        Done and ordered at Miami, Florida on December 29, 2020.

                                               ________________________________
                                               Robert N. Scola, Jr.
                                               United States District Judge
